Citation Nr: 1547977	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-29 539	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability (to include asbestosis) claimed as due to exposure to asbestos.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

4.  Entitlement to service connection for osteoarthritis and/or a respiratory disability claimed as due to exposure to ionizing radiation.

5.  Entitlement to a rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	United Spinal Association
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hepatitis C, rated 10 percent, denied service connection for a disability due to radiation exposure, and declined to reopen claims of service connection for right and left knee disabilities and a disability due to asbestos exposure.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2011, the case was remanded for additional development.  

[The June 2011 Board decision also denied a claim to reopen a claim of service connection for posttraumatic stress disorder, resolving that matter.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the February 2011 hearing before the undersigned, the Veteran testified that he was being treated by the VA for breathing problems, bilateral knee conditions and hepatitis C.  The Board's June 2011 remand directed the AOJ to secure the Veteran's VA treatment records.  The record now includes VA outpatient treatment records from 2011 to 2015, and those records show that in December 2013 the Veteran was treated for chronic obstructive pulmonary disease (COPD).  The Board's June 2011 remand directed the AOJ that if additional evidence received suggested the Veteran has a respiratory disorder that might be associated with exposure to asbestos, additional development was to be completed.  Despite the diagnosis of COPD, which is a disease that may be related to exposure to asbestos, the AOJ did not arrange for the further development sought.  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Furthermore in September 2015 the Veteran was examined by VA to assess the severity of his service-connected hepatitis C.  The record does not show that a supplemental statement of the case (SSOC) was thereafter issued (or with respect to the other issues remanded).   This constitutes a due process defect (and a Stegall violation, as the Board's remand specifically directed that a SSOC be issued before the case is returned to the Board).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ensure that all development necessary under VA's guidelines for processing claims based on exposure to asbestos be completed, to include (but not limited to ) ascertaining the circumstances and extent of the Veteran's exposure to asbestos, if any, including his accounts of helping set up surgical suites on the USS John F. Kennedy in March 1968 while it was "still being built" in the Newport News shipyards and whether he had any exposure to asbestos prior to, or subsequent to service (as well as the extent of any such exposure to asbestos).  The AOJ should thereafter make formal findings for the record regarding whether or not the Veteran was exposed to asbestos in service, and if so the extent of such exposure, and the extent of any postservice exposure to asbestos..

2.  The AOJ should arrange for any further development indicated, to include (if exposure to asbestos in service is found) arranging for a VA examination to determine whether or not the Veteran has a respiratory disability related to his exposure to asbestos in service..

3.  The AOJ should then review the entire record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

